Citation Nr: 0100741	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-17 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
disorder, right hip disorder, right knee disorder and right 
ankle disorder as secondary to service-connected left leg 
disabilities.  

2.  Entitlement to an increased rating for a left thigh 
disability, currently rated as 30 percent disabling.  

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


REMAND


The veteran had active duty from January 1966 to January 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho.  

Initially, the Board notes that the veteran's claims for 
secondary service connection have been denied as not well 
grounded; however, well groundedness is no longer a basis for 
denial as explained below.  The record also shows that the 
veteran has consistently claimed that he has problems with 
his back and right lower extremity and that these problems 
are related his left leg disability.  While the veteran has 
furnished no definitive evidence of the presence of such 
disabilities, the severity of the veteran's left leg 
disability is such that the claimed conditions, if present, 
could be related to his service-connected disability.  
However, this theory of entitlement has not been fully 
explored as the veteran's claims were not developed, but 
denied as not well grounded.  

The record shows that the veteran's last VA examination in 
June 1999 was limited to his reflex sympathetic dystrophy for 
which service connection has now been granted, but did not 
address his service-connected left thigh disability for which 
he seeks an increased rating.  Thus, the present record is 
not clear as to the exact symptoms attributable to the 
veteran's left thigh disability.  In this regard, the June 
1999 examiner noted that he did not have access to any 
medical records or the veteran's claims folder at the time of 
the examination.  Thus, another examination is called for to 
identify the level of severity of the veteran's left thigh 
disability as opposed to his reflex sympathetic dystrophy of 
the left leg.  The record also shows that the veteran is 
receiving continuing treatment through the VA and these more 
recent records also would be helpful in adjudicating his 
claim for an increased rating.  

Finally, the veteran's employability status is unclear from 
the present record.  The veteran indicates that he works 
periodically, but is currently not working.  The veteran has 
made similar statements in the past and then has returned to 
work.  His educational background and past work experience 
are also not clear from the present record.  The veteran has 
also indicated that he completed a VA program of vocational 
rehabilitation, but the records related to this program are 
not of record.  Finally, the adverse effects of the veteran's 
multiple disabilities of the left lower extremity on his 
employment status have not been addressed by appropriate 
medical authority.  

Further, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  (a) The RO should obtain the names 
and addresses of all medical care 
providers who treated the veteran for his 
disabilities of the left lower extremity 
since the VA examination in June 1999.  
After securing any necessary releases, 
the RO should obtain copies of all 
pertinent medical records not already on 
file.  
    (b) The RO should also ask the 
veteran to furnish a listing of his 
formal education and to provide a 
detailed history of his work experience 
to include the length and nature of his 
employment since service discharge.  

    (c) The RO should obtain the 
veteran's Chapter 31 vocational 
rehabilitation folder, and associate it 
with the claims folder.  

2.  The veteran should be afforded a VA 
examination by an appropriate specialist 
to determine the nature and extent of his 
service connected disabilities of the 
left lower extremity.  (These have been 
classified by the RO as arteriovenous 
fistula left thigh, postoperative (30 
percent); reflex sympathetic dystrophy 
(20 percent); postoperative neuroma with 
retained metallic fragments, left leg (10 
percent); and shell fragment wound with 
retained metallic fragments, left thigh 
(10 percent).)  The claims folder to 
include any additional treatment records 
obtained on remand should be made 
available to the examiner for review 
before the examination.  After review and 
examination, the examiner should specify 
the symptomatology attributable to each 
of the veteran's disabilities of the left 
lower extremity, with particular 
attention to the postoperative 
arteriovenous fistula of the left thigh 
for which an increased rating is 
currently being sought.  The examiner 
should also render an opinion as to the 
overall effect of the veteran's service 
connected left leg disabilities on the 
veteran's ability to obtain and retain 
employment.  Additionally, the examiner 
is requested to render an opinion as to 
whether any current disabilities of the 
lumbar spine, right hip, right knee and 
right ankle are at least as likely as not 
related to the veteran's service-
connected leg disabilities.  A rationale 
should be provided for any opinion 
expressed.  

3.  Any additional development or 
clarification suggested by the foregoing 
development should be undertaken by the 
RO.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

4.  Following completion of the above 
development, the RO should re-adjudicate 
the issues on appeal.  If any 
determination remains adverse to the 
appellant, he and his representative, if 
any, should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2000) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



